Exhibit 10.11

CONSULTING FEE AGREEMENT

This Consulting Fee Agreement (this “Agreement”) is entered to be effective as
of March 9, 2019, by and between IES Holdings, Inc. (hereinafter “IES” or the
“Company”) and Robert W. Lewey (hereinafter “Consultant”).

RECITALS

WHEREAS, until March 4, 2019, Consultant was an officer and director on the
Board of Directors of IES, as well as an officer and director of subsidiaries of
IES (collectively, the “IES Companies”);

WHEREAS, commencing on March 11, 2019, Consultant shall serve in a non-officer
employee role for the Company until approximately April 30, 2019;

WHEREAS, it is expected that following April 30, 2019, Consultant will be
employed by one of the IES Companies;

WHEREAS, Consultant has expertise in the area of IES’s business and is willing
to provide consulting services to IES as set forth herein; and

WHEREAS, IES is willing and desires to engage Consultant as an independent
contractor, to the extent that he is at any time during the Term (as defined
below) not an employee of any of the IES Companies, on the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises set
forth herein, and intending to be legally bound, the parties hereto agree as
follows:

AGREEMENT

 

1.

Term; Termination; Rights on Termination.

 

  (a)

This Agreement will commence on March 11, 2019, and unless modified by the
mutual written agreement of the parties, shall continue for a period of three
(3) months (the “Term”). This Agreement may be terminated at any time, with or
without cause, by either party with ten (10) days written notice to the other
party.

 

  (b)

In the event IES terminates this Agreement during the Term, other than for
Consultant’s willful failure or negligence in performing the consulting services
described on Exhibit A hereof (the “Services”), Consultant shall receive from
IES, the monthly Consulting Fee (defined below) then in effect for whatever time
period is remaining under the Term.

 

2.

Compensation.

 

  (a)

Consulting Fee. In consideration of the Services that may be performed by
Consultant, IES agrees to pay Consultant twenty thousand dollars ($20,000) per
month during the



--------------------------------------------------------------------------------

  Term, or sixty thousand dollars ($60,000) in the aggregate, with monthly
payments to be made on or before the last business day of each month during the
Term of this Agreement (“Consulting Fee”). The Company may withhold from any
amounts payable with respect to this Agreement such federal, state, local and
other taxes as may be required to be withheld pursuant to any applicable law or
regulation.

 

3.

Terms And Scope Of Services. This Section 3 shall apply only to the portion of
the Term, if any, that Consultant is not an employee of any of the IES
Companies.

 

  (a)

This Agreement shall control and govern all work performed by Consultant. No
subsequent variance from, amendment to or modification of this Agreement shall
be binding upon the IES Companies unless it is in writing, expressly provides
that it is intended as a variance, amendment or modification and is executed by
a fully authorized representative of the IES Companies.

 

  (b)

The scope of services to be provided hereunder is set forth in “Exhibit A”
hereto and as further modified and amended under subsequent written agreements
between the parties. It is understood that the maximum number of hours of
services to be provided hereunder is 20 hours per month, pro-rated for any
partial months, unless otherwise agreed in writing by the parties hereto.

 

  (c)

All travel and out of pocket expenses incurred by Consultant for the benefit of
the IES Companies and in the performance of this agreement that are preapproved
in advance by the Company, shall be reimbursed by the Company within ten
(10) business days following presentation of valid expense receipts.

 

  (d)

Consultant agrees to accept exclusive liability for the payment of any payroll
taxes, contributions for unemployment insurance, old age and survivor’s
insurance or annuities, which are based on wages, salaries or other remuneration
paid to Consultant; and Consultant agrees to reimburse IES for any of the
aforesaid taxes or contributions which by law IES may be required to pay because
of Consultant’s failure to pay the same.

 

  (e)

The level of Consultant’s services under this Agreement shall be consistent with
the incurrence of a “separation from service” (as defined under Section 409A of
the Internal Revenue Code). Consultant acknowledges that the Company makes no
warranties as to any tax consequences regarding payment of the Consulting Fee.

 

  (f)

The Consultant, as an independent contractor, shall perform the services
rendered under this Agreement. It is specifically understood and agreed that the
manner and means of performing the services required under this Agreement shall
be at the sole discretion of the Consultant through use of his independent
judgment.

 

  (g)

The Consultant shall have no authority to bind the IES Companies or any of its
officers or employees to any agreement or to make managerial or Consultant
decisions that are binding on the IES Companies. The Consultant shall not be
subject to the supervision, direction or control of the IES Companies as to the
particular means or methods of performing his services. However, the IES
Companies shall retain the right to review and inspect at any time any part of
the work performed by Consultant to assure compliance with customary standards
arid specifications.



--------------------------------------------------------------------------------

  (h)

Upon request or when Consultant’s relationship with the Company terminates,
Consultant will immediately deliver to the Company all copies of any and all
materials and writings received from, created for, or belonging to the Company
including, but not limited to, those which relate to or contain Proprietary or
Confidential Information.

 

4.

Entire Agreement. This Agreement contains the entire understanding and agreement
between the parties hereto with respect to its subject matter and supersedes any
prior or contemporaneous written or oral agreements, representations or
warranties between them respecting the subject matter hereof, other than any
Transition and Release Agreement entered into between Consultant and IES
Holdings, Inc. dated on or about the date hereof.

 

5.

Amendment. This Agreement may be amended only by a writing signed by Consultant
and by a duly authorized officer of IES.

 

6.

Remedy for Breach. Should either Consultant or IES resort to legal proceedings
to enforce this Agreement, the prevailing party in such legal proceeding shall
be awarded, in addition to such other relief as may be granted, attorneys’ fees
and costs incurred in connection with such proceeding.

 

7.

Governing Law. This Agreement shall be construed in accordance with, and all
actions arising hereunder shall be governed by the laws of the State of Texas
and any dispute will be resolved in Harris County, Texas.

 

8.

Duplicate. This Agreement may be executed in duplicate originals and is not
effective unless signed by both parties.

 

Consultant      IES Holdings, Inc.

/s/ Robert W. Lewey

              By:  

/s/ Gail D. Makode

Robert W. Lewey

     Name:  

Gail D. Makode

    

Title:

 

SVP & General Counsel



--------------------------------------------------------------------------------

EXHIBIT “A”

SCOPE OF SERVICES

Consultant shall render such transitional support and individual projects as may
be requested by the Chief Executive Officer or Board of Directors of IES from
time to time during the Term (the “Services”).

It is contemplated that the Consultant may not be asked to perform any or all of
the specified services above during the performance of this Agreement. At the
same time, it is contemplated that the Consultant may be asked to render and
perform other valued consulting services to the Company.

All services rendered and performance thereof shall be at the direction of the
Chief Executive Officer or Board of Directors of IES.